DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 15, 17-20, 22, 26, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the first conductive trace is aligned with a third conductive trace of the printed circuit board along a full length of the second conductive trace” and “a first solder layer … extending the full length of the second conductive trace”.  The claim is indefinite because the first and third conductive traces and the first solder layer do not align or extends along the full length of the second conductive trace.  For the invention of claim 8, the first conductive trace is item 16, the second conductive trace is item 14, and the third conductive trace is item 28; therefore, the align/extend may be along the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 9, 12-15, 17-23, 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shirao et al. US 9,668,346.
1.	An electrical component (Figs. 1-7E; connection structure) for a printed circuit board (32), comprising: a first dielectric layer (52) having a top and a bottom; a first conductive trace (7) positioned on the bottom of the first dielectric layer; a first ground layer (Fig. 1 item 8, e.g. the left one) positioned on the bottom of the first dielectric layer and spaced apart from the first conductive trace, wherein the first conductive trace is aligned with a second conductive trace (15) of the printed circuit board along a full length of the second conductive trace (Fig. 7A shows item 7 aligned with item 15 (not labeled, see Fig. 4) along a full length as similar to Applicant’s Fig. 9); a first solder layer (Fig. 7A item 23) connecting the first conductive trace to the second conductive trace of the printed circuit board and extending the full length of the second conductive trace, wherein the second conductive trace comprises a transmission line (item 15 is shown as a short-strip transmission line in Figs. 4, 7A) and is a portion of the electrical 
2.	The component of claim 1, further comprising a first ground plane (6) positioned on the top of the first dielectric layer and including at least one via (11) spanning the first dielectric layer.
3.	The component of claim 2, further comprising a second ground layer (Fig. 1; e.g. the right one) positioned on the bottom of the first dielectric layer and spaced apart from the first conductive trace and the first ground layer.
4.	The component of claim 3, wherein the first dielectric layer has a high thermal conductivity (“high” is a relative term and with no explicit reference is being used, the material used would be considered “high”).
8.	An electrical component (Figs. 1-7E, connection structure) for a printed circuit board (32), comprising: a first dielectric layer (52) having a top and a bottom; a first conductive trace (7) positioned on the bottom of the first dielectric layer; a first ground layer (Fig. 1 item 8; e.g. the left one); positioned on the bottom of the first dielectric layer and spaced apart from the first conductive trace; a second conductive trace (5) positioned on the top of the first dielectric layer, wherein the first conductive trace is 
9.	The component of claim 8, further comprising a second ground plane (3) positioned on top of the second dielectric layer and including at least one via (10) spanning the second dielectric layer.
12.	The component of claim 1, wherein the printed circuit board further includes a third dielectric layer (51) supporting a third conductive trace (14) and a second ground plane (17) positioned on an opposing side of the third dielectric layer.
13.	The component of claim 12, wherein the printed circuit board further includes at least one interconnection via (20) formed through the third dielectric layer.
14.	The component of claim 13, wherein the third conductive trace (14) comprises a transmission line (see Fig. 4).
15.	An alternative mapping is used: An electrical component (Figs. 1-7E; connection structure) for a printed circuit board (32), comprising: a first dielectric layer (51) having a top and a bottom; a first conductive trace (5) positioned on the bottom of the first dielectric layer; a first ground layer (Fig. 1 item 6, e.g. the left one) positioned on the bottom of the first dielectric layer and spaced apart from the first conductive trace, wherein the first conductive trace is aligned with a second conductive trace (15) of the printed circuit board along a full length of the second conductive trace (Fig. 7A shows item 5 aligned with item 15 (not labeled, see Fig. 4) along a full length as similar to Applicant’s Fig. 9); a first solder layer (Fig. 7A item 23) connecting the first conductive trace to the second conductive trace of the printed circuit board and extending the full length of the second conductive trace (note that directly connecting to the first and second conductive trace by the first solder layer is not claimed, the connection from item 5 to item 15 includes the solder 23 thus meeting the claim), wherein the second conductive trace comprises a transmission line (item 15 is shown as a short-strip transmission line in Figs. 4, 7A) and is a portion of the electrical component (connected together so read as a portion, similar to Applicant’s Fig. 1 on connected together); a second solder layer (Fig. 7B item 23) connecting the first ground layer (Fig. 1 item 6, e.g. the left one) to an upper ground layer (16) of the printed circuit board; a third conductive trace (1) over the top of the first dielectric layer; and wherein the upper ground layer (16) is spaced apart from the second conductive trace (15) on top of the printed circuit board (see Fig. 5), wherein the electrical component has a thermal path comprising the first solder layer (by virtue of the structure connection, the thermal path from item 5 to the board 32 would include the first solder layer 23); wherein the first conductive trace (5; with width a; see Figs. 1, 7D) is wider than the transmission line (15, with width b, see Figs. 4, 6, 7D).
17.	The component of claim 15, further comprising a set of ground vias (20) positioned on either side of the transmission line.
18.	The component of claim 17, wherein the printed circuit board further includes a plurality of signal contact regions (the regions where items 31 and 32 are connected would be the signal contact regions, see Figs. 6, 7D).
19.	The component of claim 18, wherein the plurality of signal contact regions are coupled to a corresponding plurality of device pads associated with the first conductive trace, wherein the first solder layer does not connect to the plurality of device pads (Figs. 6, 7D, the regions for the items 8, 16 does not include the solder that is in the middle).
20.	The component of claim 19, wherein the component is an RF device (high frequencies including RF are usable, see Fig. 9).
21.	The component of claim 1, wherein the thermal path further comprises the first conductive trace (7), the second conductive trace (15) of the printed circuit board, and the first dielectric layer (52; by virtue of having the layered structure, the thermal path would be formed).
22.	The component of claim 8, wherein the thermal path further comprises the first conductive trace (7), the third conductive trace (15) of the printed circuit board, and the first dielectric layer (52; by virtue of having the layered structure, the thermal path would be formed).
23.	The component of claim 1, further comprising a second dielectric layer (51) over the third conductive trace (5).
26.	The component of claim 8, wherein the second conductive trace (5; width a) is wider than the transmission line (15; width b; see Fig. 7D).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shirao et al. US 9,668,346 as discussed above and further in view of Kinpara et al. US 8,975,987, all of record.
The combination discloses the invention as discussed above, but does not disclose explicitly that for claim 5: thefirst dielectric layer is formed from a ceramic material; for claim 6: wherein the ceramic material is selected from the group consisting of AlN and Al2O3; for claim 7: the electrical component is a thermal bridge.
Kinpara discloses a transmission line device (Fig. 1) including a dielectric layer (2) being high thermal conductivity and made of ceramic material such as AlN and Al2O3 (Col. 6 lines 7-12).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the first dielectric layer using AlN and Al2O3 as disclosed in Kinpara.  The modification would have because dielectric layer made with AlN and Al2O3 provided high thermal conductivity and excellent electrical insulation properties as taught in Kinpara (Col. 6 lines 7-12) and useable thereof.  Additionally, the combination would result in the electrical component as a thermal bridge due to the device including the dielectric with high thermal conductivity.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shirao et al. US 9,668,346.
Furthermore, Page 6 of the Remark recites “[t]he claimed electrical component is a coupler”.  This is not explicitly claimed and would not be read as a claim limitation.  Note that Shirao discloses a “connection structure”, which can also broadly read as a coupler. 

Allowable Subject Matter
Claim 24, 25, 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238.  The examiner can normally be reached on M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W/Examiner, Art Unit 2843         

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843